Citation Nr: 1428769	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by stomach problems. 

2.  Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by dizziness.

3.  Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by tiredness. 

4.  Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by night sweats.

5.  Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by insomnia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2003 to January 2004 and March 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 
 
In September 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War period.

2.  The Veteran does not suffer from chronic stomach or dizziness symptomatology.

3.  The Veteran's tiredness, insomnia and night sweats are attributable to his service-connected adjustment disorder and tinnitus.



CONCLUSION OF LAW

The criteria for service connection for a disability due to undiagnosed or medically unexplained chronic multisymptom illness manifested by stomach problems, dizziness, tiredness, night sweats and insomnia, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2007 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In September 2011 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA attempted to obtain further service treatment records and provided the Veteran with a VA Gulf War medical examination which involved a review of the Veteran's claims file, an in-person interview, a physical assessment and an opinion concerning the Veteran's condition.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds this to be adequate because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the situation in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Because the Veteran served in the Southwest Asia theater of operations, service connection may also be established for a qualifying chronic disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness if the disability manifests either during active military service or to a degree of 10 percent or more following service and cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

III.  Analysis

The Veteran contends that following service in Iraq he suffered from stomach problems, dizziness, tiredness, night sweats and insomnia.

STRs show no complaint of or treatment for stomach problems, dizziness, tiredness, night sweats or insomnia during the Veteran's active duty. 

VA primary care treatment notes from September and October 2006 identify no physical complaints. 

The Veteran underwent a VA general examination in July 2007, at which time he reported having pain with bowel movements accompanied by flatulence and soft stools while stationed in Iraq.  The Veteran never sought treatment for the condition or took any medication.  He reported that the symptoms reduced in frequency after returning from Iraq and that he experienced occasional heartburn.

The July 2007 exam also contains the Veteran's report of dizziness resulting from changes in head position, lasting for a few seconds while he was in Iraq.  The Veteran noted that the dizziness was accompanied by a ringing in the ears which made getting to sleep difficult.  The Veteran also reported frequent nightmares that caused him to wake up sweating and which affected his sleep patterns and caused sleepiness the following day. 

In October 2007 the Veteran underwent a mental health examination where he reported difficulty falling and staying asleep that led to him feeling tired the next day.  He was diagnosed with adjustment disorder with mixed features, chronic.

The Veteran underwent a Gulf War illness examination in November 2011.  The Veteran reported having heartburn and acid reflux upon return from Iraq, but that the problems spontaneously resolved without treatment during 2007 or 2008.  He reports having an occasional sharp sensation but no recurrent stomach pain, constipation, diarrhea or acid reflux.  Likewise, the Veteran reported that his dizziness problem spontaneously resolved in 2006. 

The Veteran reported continuing to experience the same symptoms of difficulty sleeping with frequent nightmares that wake him up sweating with anxiety.  He continues to suffer from tiredness and daytime somlescence due to his poor sleep.  He has been prescribed sleeping pills but refuses to take them. The Veteran denied loud snoring, choking while sleeping, air hunger or sleep apnea.  The examiner opined that the Veteran's sleep problems are not resultant from environmental exposure to dust, fumes, smoke or particulates while in Iraq.  The examiner noted specifically the October 2007 mental health exam which discussed the Veteran's sleep difficulties being due to a psychiatric condition.

The November 2011 examiner ultimately found no evidence of any undiagnosed illnesses, unexplained chronic illnesses, or stomach or dizziness disabilities. 

The Board finds that the Veteran has not suffered from dizziness during the pendency of this appeal and that he is no longer suffering from the stomach problems he reported in 2007.  The Veteran's remaining symptomatology of insomnia, night sweats and resulting tiredness or fatigue are attributable to the Veteran's service-connected anxiety disorder and tinnitus, which cause difficulty falling asleep, nightmares, night sweats and fatigue.  

As the Veteran's current symptoms are attributable to diagnosed conditions, the preponderance of the evidence is against a finding that they are distinct undiagnosed or unexplained chronic illnesses related to service.  Accordingly, service connection for a chronic multisymptom or undiagnosed illness is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by stomach problems is denied.  

Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by dizziness is denied.  
 
Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by tiredness is denied.  

Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by night sweats is denied.  

Entitlement to service connection for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness manifested by insomnia is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


